DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 12, 14-15, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method at a sensor apparatus affixed to a chassis of a transportation asset, the transportation asset comprising a cargo area, the method comprising: 
detecting a trigger condition at the sensor apparatus; 
taking a threshold number of samples of a displacement-related value of the transportation asset over time, 
wherein taking a threshold number of samples comprises, for each sample: 
determining a first bandpass filter output; 
determining a second bandpass filter output; 
determining an accumulated sum of squared values for the first bandpass filter output; and 
determining an accumulated sum of squared values for the second bandpass filter output; 
determining that a number of samples exceeds a first threshold; 
analyzing a frequency property for the threshold number of samples, 
the analyzing comprising finding an energy ratio of the accumulated sum of squared values for the first bandpass filter output over the combined accumulated sum of squared values for the first and second bandpass filter outputs; and 
based on the frequency property, determining whether the transportation asset is loaded or unloaded.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. This process, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind.
The abstract idea of the amended claims also falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).  These limitations are further underlined.  
Similar limitations comprise the abstract ideas of Claims 12 and 23.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a sensor apparatus attached to a transportation asset, the transportation asset comprising a cargo area, taking a … samples of a displacement-related value of the transportation asset over time;
In Claim 12: A sensor apparatus affixed to a transportation asset, the transportation asset comprising a cargo area, the sensor apparatus comprising: a processor; and a communications subsystem, wherein the sensor apparatus is configured to: … take … samples of a displacement-related value of the transportation asset over time;
In Claim 23: A computer readable medium for storing instruction code, which, when executed by a processor of sensor apparatus affixed to a transportation asset, the transportation asset comprising a cargo area, cause the sensor apparatus to… take … samples of a displacement-related value of the transportation asset over time.
The additional elements in the preambles such as a “transportation asset, the transportation asset comprising a cargo area” and sensor apparatus attached/affixed to it are not qualified for a meaningful limitation because they only generally link the use of the judicial exception to a particular technological environment or field of use.  The displacement-related value sensors represent a mere data gathering step and only add an insignificant extra-solution activity to the judicial exception. Taking samples of a displacement-related value of the transportation asset over time using a sensor represents mere data gathering step and it is not meaningful as generically recited. All uses of the judicial exception require collecting such data. A generically-recited communication subsystem, computer readable medium, and a processor (generic processor) are generally recited and are not meaningful and are not qualified as particular machines.  
In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record (Watanabe, Seaman). 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 3-4 and 14-15 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and, therefore, these claims are not eligible lacking a practical application and/or significantly more additional elements.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
The Applicants argue (p.8): … using the calculation of block 622 allows for minimal use of memory resources at the sensor apparatus, since the raw data does not need to be stored … Advantageously, when the raw data is processed as in the present claims, it is no longer needed for further analysis to determine the loading status of the vehicle, thereby freeing up limited storage space at the sensor device … 
The Examiner submits that no memory features are recited. It is also unclear what the meaning of “further analysis” that consumes memory resources (“storage space”) is. 
The specification includes the same statement of “minimal use of memory resources”, however, it is simply a conclusory statement. Any data processing system measurement that performs identification/detection of an event based on sensor data uses memory to store measurement data (for example, RAM, EEPROM) in order to process the data. Contrary to the argument, the raw data need to be stored, even at a random access memory.  Similar hardware is used in the instant application where different memory options are discussed in [00177].
From the specification, it is unclear how the argued advantage is realized and as mentioned above, no relevant claim recitation exists with regards to memory. 

The Applicants argue (p.8): Accordingly, the present claims are directed to, inter alia, an improved sensor device which may operate with reduced memory requirements while providing reliable determinations of the loading status of a transportation asset. Therefore, it is respectfully submitted that the present claims are directed to an improvement in the field of loading status detection, by, inter alia, allowing for a sensor device to have reduced memory requirements. Accordingly, the present claims are not directed to a mere judicial exception or abstract idea, but to a practical application, and therefore comply with 35 U.S.C. 101.
The Examiner respectfully disagrees and based on the above discussions, submits that no improvement is demonstrated. Additionally, according to MEP 2106.04(d)(1), “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology”.
The “an improvement in the field of loading status detection” is accomplished exclusively via an abstract idea improvement. Such improvement does not indicate a practical application leading to eligibility: According to the October 2019 Update on 2019 PEG, “…is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology”.

The Applicants argue (p.8):The present claims are further submitted to be allowable under 35 U.S.C. 101 by analogy to Example 40 of Subject Matter Eligibility Examples, published by the USPTO. As previously argued by the applicant, claim 1 of Example 40 is respectfully submitted to be analogous to the present claims …
In addition to Examiner’s response to Arguments (Final Rejection, 5/6/2022), the Examiner submits that Example 40 eligibility conclusion was reached due to improvement in computer technology (“a specific improvement over prior systems, resulting in improved network monitoring”). No such improvement is demonstrated by the current claims that use generic computer components/steps and, therefore, not-analogous to Example 40 as well as Enfish, Bascom, etc.  

The Applicants argue (p.9): …the Final Action provides that no improvement is recited because the data collection is recited generically and is known from the art of record. In response, it is respectfully submitted that the present claims do recite such an improvement, that the data collection is not recited generically, and that prior art is not relevant in the determination under 35 U.S.C. 101.
The Examiner submits that the quoted response related to the lack of “significantly more” additional elements in the current claims which potentially could indicate an improvement/practical application for the instant claims and was not about the claims’ novelty. 

The Applicants argue (p.10): the present claims provide an improvement in the field of loading status detection, by reducing the amount of storage required at the sensor device, because the present claims allow for raw data to be processed upon each reading, allowing the raw data to be discarded after being processed. This further represents an improvement to computer technology by minimizing storage requirements of the sensor apparatus.
The Examiner respectfully disagrees with the improvement argument based on the analysis below. Additionally, the step of “allowing the raw data to be discarded after being processed” is not recited.

Examiner’s Note with regards to Prior Art of Record
In regards to Claims 1, 12, and 23, the claims distinguished over the closest prior art, Watanabe, Hisayuki, Utsunomiya, Tal, McCann, and Joo, either singularly or in combination, because they fail to anticipate or render obvious analyzing a frequency property for the threshold number of samples, the analyzing comprising finding an energy ratio of the accumulated sum of squared values for the first bandpass filter output over the combined accumulated sum of squared values for the first and second bandpass filter outputs; and based on the frequency property, determining whether the transportation asset is loaded or unloaded, in combination with all other limitations in the claim as claimed and defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kenji Utsunomiya (US 2009/0266650) discloses detecting a load on an elevator car by estimating (identifying) a natural frequency. 
Reuven Tal et al. (US 5973273) discloses a method for determining a total weight supported by the suspension system of a vehicle in motion starts by obtaining information sufficient to calculate a representative value of a spring constant for the suspension system of the vehicle. Measures are then obtained of the vertical acceleration of the center of mass of the vehicle over a period of time, and these are analyzed to identify a frequency of vertical oscillation of the vehicle. This frequency, together with the spring information, is used to determine an estimate of the total weight supported by the suspension system of the vehicle.
Gerard O. McCann (US 2006/0293815) discloses a method of estimating at least a portion of the weight of a vehicle and its load by use of an on-board accelerometer. The method of the invention estimates a vertical oscillation frequency of the semi-trailer with one pre-existing vertical axis accelerometer mounted within the electronic control module and further utilizes the vertical oscillation frequency estimate and the essentially constant spring rate of the one or more springs to estimate the sprung weight of the semi-trailer.
Rae Hong Joo (US 5951483) discloses summing the squared bandpass filtered signal over a short term interval and then summing the squared bandpass filtered signal over a long term interval.  Joo compares the short term energy to the long term energy to determine if a significant increase in the short term energy has occurred comprises computing a ratio of the short term energy to the long term energy and determining if the ratio is greater than a predetermined threshold.
Gordon James Smith et al. (US 2003/0123171) discloses a technique of summing squared bandpass filtered data for a predefined number of samples; and generates a predefined harmonic ratio utilizing said summed bandpass filtered data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863